Citation Nr: 0737778	
Decision Date: 11/30/07    Archive Date: 12/06/07

DOCKET NO.  96-16 724	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to service connection for cervical spine 
disability with right arm atrophy.

2.  Entitlement to an evaluation in excess of 30 percent for 
status post total right knee replacement.  

3.  Entitlement to a total disability evaluation based on 
individual unemployability due to service-connected 
disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Dan Brook, Associate Counsel

INTRODUCTION

The veteran had active military service from October 1948 to 
January 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1995 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Portland, Oregon.  In November 2003 the case was remanded to 
the RO for further development.  The Board notes that the 
veteran had initially indicated that he wanted a Travel Board 
hearing but in a May 2007 statement he affirmatively 
indicated that he did not desire a Travel Board hearing.  

The issue of entitlement to a total disability evaluation 
based on individual unemployability due to service-connected 
disabilities (TDIU) is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Although the veteran sustained two cervical spine related 
injuries in service, a neck injury in 1949 and a 
neck/thoracic spine injury in January 1963, these resolved 
without residual disability and it is not established that 
the veteran's current cervical spine disability with 
associated right arm disability is causally related his 
active service or any incident therein.   

2.  The veteran's right knee disability is manifested by 
intermediate degrees of residual weakness and pain; severe 
painful motion and weakness, ankylosis, extension limited to 
30 degrees, and non union of the tibia and fibula with loose 
movement are not shown.  




CONCLUSIONS OF LAW

1.  Cervical spine disability with right arm atrophy was not 
incurred in or aggravated by active service.  38 U.S.C.A. §§ 
1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304 
(2006).

2.  The criteria for a rating in excess of 30 percent for a 
right knee disability have not been met.  38 U.S.C.A. §§ 
1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.20, 4.71a, 
Diagnostic Codes (Codes) 5055, 5256, 5261, 5262 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2007); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in her or his possession that pertains to the 
claim in accordance with 38 C.F.R. § 3.159(b)(1).  VCAA 
notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The veteran has been advised of VA's duties to notify and 
assist in the development of his claims.  A May 2004 letter 
from the RO explained what the evidence needed to show to 
substantiate the claims.  It also explained that VA was 
responsible for obtaining relevant records from any federal 
agency, and that VA would make reasonable efforts to obtain 
records not held by a federal agency, but that it was the 
veteran's responsibility to make sure that VA received all 
requested records not in the possession of a federal 
department or agency.  This letter also advised the veteran 
to submit any evidence in his possession pertaining to his 
claim.  Although the veteran was not provided notice 
regarding criteria for rating the disabilities at issue and 
effective dates of awards (See Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006)) such notice would only be relevant 
if the benefits sought were being granted. 
 
Although complete VCAA notice was not given prior to the 
rating on appeal, the appellant had ample opportunity to 
respond to the May 2004 notice letter and to supplement the 
record after notice was given.  Additionally, the case was 
readjudicated by a March 2007 supplemental statement of the 
case after notice was given.  The veteran is not prejudiced 
by any technical notice deficiency that may have occurred 
along the way, and no further notice is required.  See Conway 
v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).

Regarding VA's duty to assist, the RO has obtained the 
veteran's service medical records, along with available VA 
and private medical evidence.  Additionally, the veteran was 
provided with VA medical examinations.  The veteran has not 
identified any additional evidence pertinent to this claim.  
VA's assistance obligations are met.  The veteran is not 
prejudiced by the Board's proceeding with appellate review. 

II.  Factual Background

Service medical records reveal that the veteran's spine and 
extremities were found to be normal on examinations in 
October 1951, August 1954, October 1956, and July 1962.  On 
August 1954 report of medical history, the veteran reported 
that he was in good health and did not note any cervical 
spine or neck problems.   In January 1963, the veteran 
experienced a whiplash injury to the neck.  He was noted to 
have a moderate frontal headache and moderate radicular pain 
emanating from T1-2.  There was no papiledema or localizing 
neurological signs, no paravertebral spasm and no restriction 
of back motion.  The diagnostic impression was mild 
radiculitis of T1-T2.  Subsequent records do not show any 
further neck/cervical spine problems.  On January 1968 
separation examination, the spine and upper extremities were 
both found to be normal.  

In June 1987, the veteran filed a claim for service 
connection for hearing loss.  In December 1987 the veteran 
filed a claim for service connection for right knee 
disability.  In July 1991 the veteran filed a claim for 
service connection for heart disability.  

A June 1994 private hospital discharge summary shows that the 
veteran underwent a total right knee arthrosis for 
degenerative joint disease on May 24, 1994.  There were no 
deemed complications and the veteran was eventually 
discharged home with physical therapy at an outside facility.  

In an October 1994 rating decision a temporary total (i.e. 
100 percent) rating was granted for the veteran's status post 
knee replacement from May 23, 1994 to August 1, 1995.  From 
August 1995, forward a 30 percent rating was awarded for the 
veteran's status post knee replacement.   

An August 1994 private medical consultation showed that the 
veteran was referred for right tricep atrophy.  The veteran 
reported that he had noticed right tricep weakness since he 
fell off a supply truck in the Navy in 1949.  He also had 
noted some weakness of his hand with decreased grip strength 
and twitching of the forearm and triceps.  Additionally he 
experienced numbness of the entire hand on use, even when 
driving.  Physical examination showed atrophy of the right 
triceps, and decreased pedal pulse of the left dorsum of the 
right forum in the C7 pattern.  The diagnostic impression was 
cervical spine radiculopathy and the examiner suspected that 
it was related to old trauma as the veteran had indicated 
that it had been weaker since the trauma.  A subsequent March 
1995 private progress note showed that the veteran was 
continuing to have problems with right triceps and biceps 
radiculopathy.  An MRI had showed C5-6 and C6-7 narrowing 
with osteophytes and the examiner suspected that degenerative 
changes had worsened impingement on the nerve root and that 
the veteran might benefit from surgery.  An April 1995 CT 
myelogram scan then showed C5-6, C6-7 foraminal stenosis.  A 
May 1995 private record then noted that the veteran might 
benefit from C7 nerve root decompression.   A September 1995 
note showed that the veteran continued to have pain and 
numbness in the right arm with weak right tricep and deltoid 
muscles.  He had progressively worsened since April 1995.  
EMG testing had shown mild ulnar/median neuropathy with 
chronic degeneration from previous injury, with possible 
radiculopathy.  The diagnostic impression was evidence of 
cervical radiculopathy with confirming tests.  

In a February 1995 statement the veteran indicated that he 
was currently undergoing a series of tests to determine the 
extent of the nerve damage to his right arm and cervical 
spine due to being knocked from a storage truck at Pearl 
Harbor while on active duty in 1949 or 1950.  The veteran 
further indicated that the testing to that point had shown 
that the nerve root was slowly being destroyed and the 
muscles of his right arm were atrophying.  The triceps muscle 
had already atrophied and the biceps muscle was also going, 
along with his grip.  

On October 1995 VA right knee examination, the diagnosis was 
degenerative joint disease of the right knee, status post 
total knee replacement with hypertrophic tissue formation 
resulting in loss of range of motion.  The veteran reported 
that except for his loss of range of motion he was happy with 
the knee replacement.  Physical examination showed that the 
veteran had five degrees less full extension and could flex 
to 70 degrees.  It was noted that he had difficulty getting 
out of the chair to go to the examining table because of his 
flexion problems.  There was no lateral instability, medial 
instability or anterior or posterior instability identified 
and the quadriceps was not atrophic.  

On October 1995 VA hospital summary shows that the veteran 
received a bilateral foraminotomy for cervical stenosis at 
C5-C6, C6-C7.  It was noted that he had had some sort of neck 
pain for the past four years after a neck injury.   

In a February 1996 statement accompanying his Form 9, the 
veteran indicated that he had eyewitnesses who saw him fall 
in service in 1949 and saw that he was taken to the base 
dispensary for examination.  He was X-rayed and treated 
there.  There was no shipboard doctor and medical records 
were not that good on small ships.  Many times, in the case 
of repeated treatment, no notation was made in the medical 
records.  

In a December 1996 statement the veteran added that he had 
statements from several persons regarding the difficulties he 
had living with a neck problem for almost fifty years.  As to 
chronicity, he had spent many years and many dollars going to 
various chiropractors, masseurs, acupuncturists and 
naturopaths for relief.  It was not until his knee 
replacement that his doctor told him offhandedly the specific 
problem with his neck.     

On December 1998 VA examination the pertinent diagnoses were 
degenerative joint disease right knee status post total knee 
replacement with revision and residual loss of range of 
motion and cervical degenerative joint disease status post 
laminectomy.  Regarding the right knee, the examiner noted 
that the veteran had had poor range of motion postoperatively 
and as a result had had secondary surgery to improve it.  The 
veteran reported continued pain on a daily basis in the right 
knee along with swelling and occasional fluid accumulation.  
He also continued to have a metal crepitation sound present 
and occasional buckling of his knees, usually occurring on 
uneven surfaces.  He reported acute flares of his pain about 
two days out of the month, which had an additional estimated 
loss of range of motion secondary to the pain at 50 percent 
with increased fatigue, weakness and instability.  Regarding 
the neck, the veteran reported continued chronic pain and 
stiffness and indicated that surgery improved his upper 
extremity radiculopathy.  He had some muscle quivering 
occasionally in the right arm and had no flare-ups of pain.  
His grip had been maintained.  Physical examination of the 
cervical spine revealed no tenderness to the area and 
moderate limitation of motion.  Bicep and tricep strength was 
measured at 3/5 on the right.  Physical examination of the 
knee showed no effusion.  Range of motion was from 10 degrees 
to 80 degrees.  There was no lateral or medial collateral 
ligamentous instability and no erythematous changes.  
Quadriceps muscles were equal.  The examiner commented that 
the veteran's condition regarding his knee was moderate.  He 
still had residual loss of range of motion, making getting up 
and down somewhat difficult for him.  

In an August 1999 statement the veteran indicated that his 
fall in 1949 occurred during a working party.  He landed feet 
up and was brought to the dispensary at the Naval Base at 
Pearl Harbor.  X-rays were taken of the neck and he was 
returned to his ship on light duty with the advice that some 
day the accident could result in nerve problems.  

In a November 1997 buddy statement (submitted by the veteran 
in August 1999), a fellow serviceman of the veteran indicated 
that he remembered the veteran falling from the supply truck 
in service and that at the time both he and the veteran were 
participating in an All Hands stores working party after 
repair work in the ship yard at Pearl Harbor.  The fellow 
serviceman was behind the veteran in the line and when he got 
to the truck, the veteran was bumped or fell or something and 
landed upside down on his head or neck.  The veteran was then 
taken over to the base dispensary and later the fellow 
serviceman saw him walking around with a sore neck.   

An April 2000 VA general medicine progress note shows a 
diagnostic assessment of degenerative arthritis of the 
bilateral knees.  The examining physician noted that the 
veteran was about to undergo left knee replacement and that 
she saw no worrisome signs in the right knee.  The veteran 
reported that he had been seeing an orthopedist who had 
evaluated the knee and the replacement seemed to be intact.  
The physician noted that it was likely that the veteran's 
right knee pain was secondary to his altered gait caused by 
his left knee pain.  

A May 2004 VA general medicine progress note showed the 
veteran complaining of occasional bilateral knee pain.  There 
was no swelling or redness.  May 2004 X-rays of both knees 
showed no significant interval change and no evidence of 
loosening or fatigue of the bilateral total knee 
arthroplasties.  

In an undated 2005 statement the veteran indicated that after 
treatment for neck injury in 1949 he was treated for many 
years for migraine headaches, dizziness, eye trouble etc. and 
that he gave his representative letters from eyewitnesses.  
Regarding the right knee, the veteran noted that he had had 3 
surgeries, the knee bent to about 70 degrees and he was going 
to need another knee replacement eventually.    

A July 2005 private progress note showed that the veteran 
received an evaluation for right knee pain.  He indicated 
that he had developed some difficulty walking because of pain 
and swelling and he had some episodes of the knee collapsing 
when walking, stair climbing, and getting out of a chair.  
The knee would also get stiff with driving.  Physical 
examination showed that the veteran walked without a limp.  
He had good alignment of the knees with maybe a trace 
effusion on the right. Range of motion of the right knee was 
0 to 85 degrees.  Weight bearing X-rays of the right knee 
showed a cemented total knee arthroplasty.  There was a thin 
radiolucent line between the bone and cement under the 
anterior flange of the femoral component but no other signs 
of loosening or wear.  The diagnostic assessment was painful 
right total knee arthroplasty. 

A September 2005 VA progress note showed the veteran 
complaining of right knee pain.  Physical examination showed 
that the veteran did not walk with a limp but had a stiff 
gait.  Flexion was 90 degrees and extension was 0 degrees.  
There was no atrophy, edema or lesions.  Lachman, drawer and 
varus/valgus stress testing was all negative.  There was 
medial pain with palpation.  Radiological testing showed no 
definite evidence of loosening or fatigue of the knee 
prosthesis.  There was probably a persistent small right 
joint effusion.  The diagnostic assessments were bilateral 
knee arthroplasty and bilateral knee pain.

On March 2007 VA orthopedic examination, the diagnoses were 
status post right knee replacement with pain and loss of 
motion and cervical spine stenosis status post bilateral 
foraminotomy C5-6 and C6-7.  The examiner reviewed the 
veteran's claims file in conjunction with the examination.  
Regarding the cervical spine the veteran reported that he had 
persistent symptoms across the neck and down into the arms 
from the time of the 1949 injury.  He also reported that he 
currently experienced regular neck pain that would radiate 
down the arms with some numbness in the arms.  The numbness 
did improve after surgery but did not completely resolve.  He 
also complained of decreased range of motion across the neck.  
Regarding the right knee, the veteran complained of pain 
mostly across the anterior knee on a regular basis.  He got 
flare-ups around every third day if he sat too long, stood 
too long, or with walking.  He walked with a cane and could 
walk about half a block and then had to rest.  He also 
complained of stiffness and lack of strength and endurance 
across the knee.  When he would go shopping, he had to lean 
on a cart and then when his wife was checking out he would go 
sit in the car.  The combination of the knee and his service-
connected low back disability caused him to fall about 2 to 3 
times per week.  He had an elastic brace across the right 
knee, which helped a little bit.  

Physical examination of the cervical spine showed minimal 
tenderness.  Range of motion was mildly to moderately limited 
(aside from normal flexion).  There was no muscle spasm 
across the cervical spine.  Physical examination of the right 
knee showed range of motion from 0 to 85 degrees with a firm 
endpoint and no range of motion beyond this.  The veteran had 
tenderness across the patellar tendon.  There was no effusion 
and no instability with varus/valgus examinations.  There was 
also no subluxation of the knee.  The examiner found no 
documentation that could link cervical spine injury in 
service to the veteran's diagnosis of cervical spinal 
stenosis and surgery in 1995.  Subjectively, the veteran 
reported that the neck bothered him continuously from 1949 to 
the present but there was no hard clinical evidence to 
support this.  Therefore, the examiner concluded that it was 
less likely than not that the veteran's current spine 
condition was related to in-service injury.  

Regarding the right knee the examiner commented that the 
veteran had significant symptoms of pain and loss of range of 
motion, endurance and strength across the right total knee 
replacement.  With flare-ups, he was likely to have worsening 
symptoms of pain, lack of endurance, strength and a loss of 
another 10 to 15 degrees of flexion.    

A June 2006 VA progress note showed that the veteran was 
complaining that his right knee continued to hurt and he 
often used a cane.  The knee hurt worse after inactivity and 
his leg would go numb after sitting for a long time.  

III.  Law and Regulations

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110, 1131; 
38 C.F.R. § 3.303.  Service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disability was incurred in service.  38 C.F.R. § 3.303(d).  
If chronicity of a disability manifested in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim [of service 
connection].  38 C.F.R. § 3.303(b).

In order to establish service connection for a claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  
The determination as to whether these requirements are met is 
based on an analysis of all the evidence of record and the 
evaluation of its credibility and probative value. Baldwin v. 
West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).  

Certain listed, chronic disabilities, including arthritis, 
are presumed to have been incurred in service if they become 
manifest to a compensable degree within one year of discharge 
from service.  38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307, 
3.309.

Disability ratings are based on average impairment in earning 
capacity resulting from a particular disability, and are 
determined by comparing symptoms shown with criteria in VA's 
Schedule for Rating Disabilities (Rating Schedule).  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic 
codes identify the various disabilities.

In determining the disability evaluation, VA has a duty to 
acknowledge and consider all regulations, which are 
potentially applicable, based upon the assertions and issues 
raised in the record and to explain the reasons and bases for 
its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).

Where entitlement to compensation has already been 
established and increase in disability rating is at issue, 
present level of disability is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55 (1994).

Where there is a question as to which of two evaluations 
apply, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned. 
38 C.F.R. § 4.7. 

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. 
§ 5107(b).

When all of the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a fair preponderance of the evidence is 
against the claim, in which case the claim is denied.  
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 3.102.

IV.  Analysis

Cervical Spine Disability

The evidence of record does establish that the veteran has a 
current cervical spine disability, diagnosed as cervical 
spine stenosis status post bilateral foraminotomy C5-6 and 
C6-7.  Also, the veteran's service medical records do show 
that he sustained an injury to the neck and upper thoracic 
spine in January 1963.  Additionally, he has alleged that he 
sustained an injury to the neck in 1949 after falling off a 
supply truck and has submitted a buddy statement to support 
this allegation.  

Service medical records do not show, however, that the 
veteran incurred any chronic residual disability as a result 
of his neck and thoracic spine injuries in service.  An 
October 1951 physical examination did not show any cervical 
spine or neck findings, specifically finding that the spine 
and extremities were normal.  Subsequently, in an August 1954 
report of Medical History the veteran did not note any neck 
or cervical spine problems and generally indicated that his 
health was good.  Also, on August 1954, October 1956 and July 
1962 medical examinations the spine and the upper extremities 
were found to be normal.  Further, on January 1968 separation 
examination the spine and the upper extremities were also 
found to be normal.  Post-service medical records are then 
absent for any documentation of cervical spine/neck disorder 
for the next 26 years, until 1994.  The record also does not 
contain any documented post service allegations of 
neck/cervical spine disorder until 1994.  The veteran did not 
allege that he had any neck/cervical spine disorder when he 
applied for service connection for hearing loss in June 1987 
or when he applied for service connection for knee disability 
in December 1987.  Nor did he make such allegation when 
raising a claim for service connection for heart condition in 
July 1991.  Also, although the veteran stated that he could 
produce evidence corroborating his allegation that his 
cervical spine disability became manifest in 1949 and has 
continued to the present day, no such evidence has been 
produced.  A lengthy interval of time between service and 
initial postservice manifestation of a "disability" for 
which service connection is sought is, of itself, a factor 
against a finding that the disability was incurred or 
aggravated in service.  See Maxson v. Gober, 230 F.3d 1330 
(Fed. Cir. 2000).  In the absence of medical documentation of 
cervical spine/neck disorder for the 26 years between 
separation and 1994 and the absence of any allegations of 
such disorder in that time frame, the weight of the evidence 
is against a finding that the veteran incurred a chronic 
neck/cervical spine disability in service.  

Further, the evidence of record does not establish a nexus 
between current cervical spine/neck disability and 
neck/thoracic spine injury in service.  The private physician 
who saw the veteran in August 1994 did suspect that the 
veteran's right tricep atrophy was related to "old trauma" 
but this suspicion was based purely on the veteran's self 
report of a continued neck problem since he was injured in 
1949 and not on a review of the claims file.  In contrast the 
March 2007 VA examiner specifically found, after reviewing 
the claims file, that it was less likely than not that the 
veteran's current cervical spine condition was related to in-
service injury.  Also, the October 1995 VA hospital summary 
shows that at the time the veteran had received the bilateral 
foraminotomy, he had reported that he had been having neck 
pain for the past four years after a neck injury.  Thus, it 
appears that the veteran's cervical spine disability may have 
resulted from an intercurrent injury around 1991 rather than 
any injury in service.  

Given that the veteran was not shown to have any chronic 
residuals of his neck/thoracic spine injuries in service; 
given that the cervical spine and upper extremities were 
found to be normal on separation examination; given that 
there is no documentation of post service cervical spine 
related problems or complaints until approximately 26 years 
after service; and given that the medical evidence of record 
does not establish a relationship between current cervical 
spine disability and service, the weight of the evidence is 
against a finding that the veteran has any residual 
disability from neck/cervical spine injuries in service or 
that current cervical spine disability is otherwise related 
to service.  For these reasons, the preponderance of the 
evidence is against this claim and it must be denied.   

Rating in excess of 30 percent for right knee disability

Given that the veteran has already been awarded a 30 percent 
rating for his right knee disability, the Board's analysis 
will focus on criteria that would a rating in excess of 30 
percent.  The veteran's current status total right knee 
replacement is currently rated under 38 C.F.R. § 4.71a, Code 
5055 for knee replacement.  Under Diagnostic Code 5055, the 
current 30 percent rating is the minimum rating assigned 
following a total knee replacement.  Intermediate degrees of 
residual weakness, pain or limitation of motion are rated by 
analogy to Diagnostic Codes 5256, 5261, or 5262.  With 
chronic residuals consisting of severe painful motion or 
weakness in the extremity, the rating is 60 percent.  

The evidence of record does not establish that the veteran 
has severe painful motion or weakness.  The December 1998 VA 
examiner specifically found that the veteran's knee condition 
was moderate in degree, not severe.  The March 2007 examiner 
did note that the veteran had significant symptoms of pain, 
loss of range of motion, endurance and strength but he did 
not characterize these symptoms as severe. More specifically, 
the veteran's range of motion was not found to be severe.  
Extension was actually found to be normal (i.e. 0 degrees) 
and flexion was to 85 degrees, which cannot be classified as 
severe because the rating schedule provides for a 
noncompensable rating for this level of limitation.  See Code 
5260.  Also, even on flare-ups the examiner found that the 
veteran's flexion would only be limited up to another 15 
degrees (i.e. to 70 degrees).  Such limitation is also rated 
noncompensably disabling and cannot be classified as severe.

The veteran's pain level has also not been shown to be 
severe.  None of the examiners of record have characterized 
the veteran's pain as severe, referred him for a Pain Clinic 
consultation or made any findings that the veteran was in 
severe pain during examination.  Similarly, although weakness 
has been noted on examination, it has not been characterized 
as severe.  Thus, in the absence of evidence of severe 
painful motion or severe weakness of the right knee, a 
60 percent rating is not warranted under Code 5055. 

Considering analogous rating, under Code 5256, the criterion 
for the next higher rating, 40 percent, is ankylosis in 
flexion between 10 degrees and 20 degrees.  Under Code 5261, 
the criterion for the next higher rating, 40 percent, is 
extension limited to 30 degrees.  Under Code 5262, the 
criterion for the next higher rating, 40 percent, is nonunion 
with loose motion of the tibia and fibula.

The evidence of record does not show that a rating in excess 
of 30 percent is warranted under any of these Codes.  Given 
that ankylosis is not shown, Code 5262 is not applicable.  
Given that nonunion of the tibia and fibula is not shown a 
rating in excess of 30 percent is not warranted under Code 
5256.  Regarding Code 5261, the evidence of record does not 
show limitation of extension any greater than to 10 degrees, 
which would warrant only a 10 percent rating under Code 5261.  
(Although the December 1998 examiner did find the veteran's 
limitation of motion (including extension to 10 degrees) 
would be further restricted by 50 percent during flare-ups, 
such flare-ups were limited to two days per month and thus 
were too infrequent to be considered characteristic of the 
veteran's overall limitations).  Consequently, a rating in 
excess of 30 percent under this Code is not warranted.  

The Board has also considered whether a rating in excess of 
30 percent could be warranted under any alternative codes for 
rating the knee.  In the absence of objective findings of 
instability or compensable limitation of flexion (i.e. to 45 
degrees or less), however, there is no way for the veteran to 
achieve a rating in excess of 30 percent under these Codes.  
See 38 C.F.R. § 4.71a, Codes 5257, 5260.  

Additional factors that could provide a basis for an increase 
have also been considered; however the evidence does not show 
that the veteran has functional loss beyond that currently 
compensated.  38 C.F.R. §§4.40, 4.45, Deluca v. Brown 
8 Vet. App. 202 (1995).  The Board finds that the 30 percent 
rating currently in place adequately compensates the veteran 
for his overall moderate level of symptomatology, including 
functional loss due to pain, incoordination, fatigue and 
weakness.  

The Board has also considered whether referral for 
extraschedular consideration is indicated.  However, nothing 
in the record reflects or suggests factors warranting 
extraschedular consideration, such as marked interference 
with employability or frequent hospitalizations due to the 
right knee disability alone.  38 C.F.R. § 3.321.  
Consequently, referral for extraschedular consideration is 
not suggested by the record.



	(CONTINUED ON NEXT PAGE)



ORDER

Entitlement to service connection for cervical spine 
disability with right arm atrophy is denied.

Entitlement to an evaluation in excess of 30 percent for 
status post total right knee replacement is denied.  


REMAND

Service connection is currently in effect for hearing loss 
(rated 50 percent), right knee disability (rated 30 percent), 
low back disability (rated 20 percent), tinnitus (rated 10 
percent) and bilateral hip disability (rated noncompensable).  
Pursuant to the November 2003 Remand the RO arranged for the 
veteran to receive a March 2007 VA examination to determine 
the effect of his service-connected disabilities on his 
employability.  It is unclear from the examination report, 
however, whether the examiner considered all the veteran's 
service-connected disabilities when making her findings.  In 
particular, the examiner did not specify what effect, if any, 
the veteran's hearing loss and tinnitus would have on his 
employability.  Thus, a Remand is necessary so the veteran 
may be afforded a VA examination that specifically considers 
the effect of all the veteran's service-connected 
disabilities on his employability.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should ask the veteran to 
identify all sources of treatment or 
evaluation he has received for his 
service-connected disabilities (i.e. 
hearing loss, right knee disability, low 
back disability, tinnitus and bilateral 
hip disability) and should secure copies 
of complete records of the treatment or 
evaluation from all sources identified.

2.  The veteran should be afforded a VA 
general medical examination to determine 
whether the veteran's service-connected 
disabilities render him unemployable.  In 
making this determination the examiner 
must explicitly limit his inquiry to the 
effect that the veteran's service-
connected disabilities have on his 
employability and must not consider the 
effect of nonservice-connected 
disabilities.  Also, the examiner must 
ensure that he or she considers all of the 
veteran's service-connected disabilities 
in making the above determination 
including hearing loss, right knee 
disability, low back disability, tinnitus 
and bilateral hip disability.  The 
examiner should review the veteran's 
claims folder in conjunction with the 
examination.  Any necessary testing should 
be performed.  A specific rationale for 
the opinion given should be provided. 

3.  The RO should then readjudicate the 
claim.  If it remains denied, the RO 
should issue an appropriate supplemental 
statement of the case and provide the 
veteran and his representative the 
opportunity to respond.  The case should 
then be returned to the Board for further 
appellate review, if otherwise in order.  
No action is required of the appellant 
until he is notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 

action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals







 Department of Veterans Affairs


